DETAILED ACTION
This Office Action is in response to the arguments and amendments filed on September 13, 2022. Claims 1-15 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 5-7, 10-12, and 15 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received September 13, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose the use of a preset complexity threshold, i.e., it does not disclose determining a difference between the encoding complexity of the to-be-uploaded video and a preset complexity threshold by comparing the encoding complexity of the to-be-uploaded video and the preset complexity threshold. This language corresponds to the newly amended language of claims 1, 6, and 11. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. Patent Publication No. CN108600756A (“Song”) in view of C.N. Patent Publication No. CN110213583A (“Qin”).
With respect to claim 6, Song discloses the invention substantially as claimed, including 
…
determining encoding complexity of the to-be-uploaded video (see ¶¶14, 49, 75, describing that the system obtains a “real” encoding complexity of the video, i.e., to-be-uploaded video); 
determining a difference between the encoding complexity of the to-be-uploaded video and a preset complexity threshold by comparing the encoding complexity of the to-be-uploaded video and the preset complexity threshold (see ¶¶10-12, 14, 49, 75, describing comparing the real coding complexity with a target coding complexity to determine if the real coding complexity is in-range, i.e., determining the difference between the encoding complexity of the to-be-uploaded video and a complexity threshold by comparing the encoding complexity of the to-be uploaded video and the complexity threshold – Examiner notes that the “target coding complexity” is described as “given” and exists prior to any generation of parameter combinations or calculation of real complexity, i.e., it is “preset”);
acquiring a target encoding parameter in an encoding parameter set corresponding to the difference from a plurality of preset encoding parameter sets according to the difference (see ¶¶12-14, 34, 48-49, 53, 74-75, describing that based on whether the real coding complexity is within range and if it is out of range, new coding parameter combinations are generated and the cycle repeats until the real complexity is within range, i.e., target coding parameters in encoding parameter sets are acquired according to the difference, it also describes that using its method, not all parameter combinations need be traversed, but rather a probability-based (Monte Carlo Markov) method is used so that not all parameter sets need be iterated through, i.e., the set is of a plurality of preset encoding parameter sets which are iterated through in order of probability according to the Monte Carlo Markov method); and
encoding the to-be-uploaded video based on the target encoding parameter and … (see citations and arguments with respect to elements above and ¶¶68, describing that the system then encodes the to-be-encoded, i.e., to-be-uploaded, video based on the optimal encoding parameters, i.e., target encoding parameter,). 
Song focuses on the fine details within the encoding method and does does not explicitly disclose the details of the encoder itself or its receiving and transmitting, i.e., it does not explicitly disclose  that a complexity metric may be determined by A client, comprising: a processor; and a memory configured to store an instruction executable by the processor; wherein the processor is configured to execute the instruction to perform the following steps: acquiring a to-be-uploaded video… uploading an encoded to-be-uploaded video to a server.
However, in the same field of endeavor, Qin discloses the makeup/context within which these 	
	A client, comprising:
a processor (see ¶¶30-31, 46, 168, 203, describing that the system may include a processor and a memory/storage medium storing a computer program for execution by the processor); and
a memory configured to store an instruction executable by the processor (see citations and arguments with respect to element above); wherein the processor is configured to execute the instruction to perform the following steps:
acquiring a to-be-uploaded video (see Fig. 1, items 1-3, ¶¶48-51, describing a video coding system that includes a video content 1 to be encoded by a video encoding system 2 and played online at a playback server 3 – one of ordinary skill in the art at the time of filing would have understood that a video acquired for encoding and ultimately transmission to another device, e.g., to a server, is video that is “to-be-uploaded” to that server, i.e., video content 1 is a to-be-uploaded video that is acquired by the video encoding system 2);
… and uploading an encoded to-be-uploaded video to a server (see Fig. 1, ¶¶48-51, 207, describing that the encoded encodes the video using appropriate parameters and transmits it to a server, i.e., the encoded to-be-uploaded video is uploaded to a server).
As detailed above, Song discloses the functionality of an encoder but does not detail the components of the encoder or its transmissions/receipts. At the time of filing, one of ordinary skill in the art would have been familiar with encoder components and of their input sources and transmission outputs and have understood that, as evidenced by Qin, that such encoders typically are formed of a processor and memory storing software, receive video input from a source for video to ultimately be encoded and uploaded to a server. Accordingly, to one of ordinary skill in the art at the time of filing, using such an encoder to perform the functionality described in Song would have represented nothing more than the combination of prior art elements according to predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an encoder embodied by a memory storing software for execution by a processor which receives input from a source for video to be encoded and uploaded ultimately to a server in the coding system of Song as taught by Qin.
With respect to claim 7, Song discloses the invention substantially as claimed. As described above Song in view of Qin discloses all the elements of independent claim 6. Song/Qin additionally discloses: 
           wherein said acquiring the to-be-uploaded video comprises:
acquiring hardware encoded data of the to-be-uploaded video (see citations and arguments with respect to claim 6 above, describing video may be encoded by a processor, i.e., hardware, and Qin ¶65, describing that the source video, i.e., to-be-uploaded video, may be video data that has been encoded and decoded from stored source video, i.e., is hardware encoded video data);
before the determining encoding complexity of the to-be-uploaded video, the following steps are performed:
decoding the hardware encoded data of the to-be-uploaded video to obtain original video data of the to-be-uploaded video (see citations with respect to element above, describing that the source video, i.e., original video data of the to-be-uploaded video, may have been hardware encoded data of the to-be-uploaded video that was decoded); and
said determining encoding complexity of the to-be-uploaded video comprises:
determining encoding complexity during encoding the original video data of the to-be-uploaded video(see Song ¶¶8-9, 53, 76, 120, describing that the encoding complexity is determined during a encoding of the to-be-encoded, i.e., to be uploaded, video). 
The reasons for combining the cited prior art with respect to claim 7 also apply to claim 6.
With respect to claim 1, claim 1 discloses the elements of claim 6 in method form rather than system form. Accordingly, the disclosure recited with respect to claim 6 also applies to claim 1. 
With respect to claim 2, claim 2 discloses the elements of claim 7 in method form rather than system form. Accordingly, the disclosure recited with respect to claim 7 also applies to claim 2. 
With respect to claim 11, claim 11 discloses the elements of claim 6 in computer-readable medium form rather than system form. Qin discloses that its system may be embodied in a non-transitory computer-readable storage medium executed by a processor (see Qin ¶¶30-31, 46, 168, 203). Accordingly, the disclosure recited with respect to claim 6 also applies to claim 11. 
With respect to claim 12, claim 12 discloses the elements of claim 7 in computer-readable medium form rather than system form. Qin discloses that its system may be embodied in a non-transitory computer-readable storage medium executed by a processor (see Qin ¶¶30-31, 46, 168, 203). Accordingly, the disclosure recited with respect to claim 7 also applies to claim 12. 
Allowable Subject Matter
Claims 3-5, 8-10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to disclose obtaining an initial encoding parameter for the to-be-uploaded video, wherein the initial encoding parameter is preset based on historical encoding parameters; performing inter-frame predictive encoding and intra-frame predictive encoding on the to-be-uploaded video based on the initial encoding parameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481